193 So. 2d 435 (1967)
SHELBY MUTUAL INSURANCE COMPANY, an Ohio Corporation, Authorized to Do Business in the State of Florida, Petitioner,
v.
Henry SCHUITEMA, Respondent.
No. 35260.
Supreme Court of Florida.
January 6, 1967.
Carey, Dwyer, Austin, Cole & Stephens and Edward A. Perse, Miami, for petitioner.
Jones, Adams, Paine & Foster, West Palm Beach, for respondent.
PER CURIAM.
The petition for writ of certiorari, having shown jurisdictional conflict, seeks review of the decision of the District Court of Appeal, Fourth District, reported at 183 So. 2d 571.
The rule of the District Court of Appeal, Third District, in Liberty Mutual Insurance Company v. Imperial Casualty and Indemnity Co., 168 So. 2d 688, collides directly with the decision here reviewed and poses our problem of resolving the conflict.
It is our conclusion that Judge Smith, in his penetrating analysis of the policy and persuasive authorities, has reached the preferable conclusion.
The writ is discharged.
THORNAL, C.J., THOMAS, CALDWELL and ERVIN, JJ., and PARKER, Circuit Judge, concur.